                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

REBECCA WIGINGTON,                              )
                                                )
                Plaintiff,                      )
                                                )
        vs.                                     )      Case No. 4:19-cv-00723-BCW
                                                )
OFFICER DUSTIN RAPP,                            )
OFFICER DARRELL SCHMIDLI, and                   )
CITY OF INDEPENDENCE, MISSOURI                  )
                                                )
                Defendants.                     )

                               ENTRY OF APPEARANCE

        COMES NOW, Ronald Holliger of Holliger Law Group and enters his appearance on

behalf of Plaintiff.

                                                Respectfully submitted,

                                                THE DEFEO LAW FIRM

                                           By: /s/ Daniel T. DeFeo
                                               DANIEL T. DEFEO #35161
                                               G. DOMINIC DEFEO #67481
                                               ERIKA V. DOPUCH, #
                                               1627 Main Street, Suite 900
                                               Kansas City, MO 64108
                                               (816) 581-4600 Telephone
                                               (816) 581-4646 Facsimile
                                               ddefeo@defeolaw.com
                                               gdefeo@defeolaw.com
                                               edopuch@defeolaw.com

                                                And

                                                /s/ Ronald Holliger
                                                Ronald Holliger #23359
                                                HOLLIGER LAW GROUP
                                                704 SE Bluebird
                                                Blue Springs, MO 64014
                                                ronholliger@gmail.com
                                                Attorneys for Plaintiff
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed this 9th day of

October, 2019 using the Court’s ECF System, which will send copy to all counsel of record.


                                                    /s/ Daniel T. DeFeo
                                                    Attorney for Plaintiff
